United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                          February 4, 2002

                                                Before

                               Hon. THOMAS E. FAIR CHILD , Circuit Judge

                               Hon. DIANE P. WOOD , Circuit Judge

                               Hon. TERENCE T. EVANS, Circuit Judge


No. 00-1057


UNITED STATES OF AMERICA,                                 Appeal from the United States
      Plaintiff-Appellee,                                   District Court for the
                                                            Northern District of Indiana,
       v.                                                   Fort Wayne Division.

ASHER ADKINS,                                             No. 1:93-CR-27
      Defendant-Appellant.
                                                          William C. Lee, Chief Judge.




                                             ORDER

       The opinion issued by this court on December 13, 2001 is amended as follows.

        The sentence beginning at line 13 of page 10 is deleted, and in its place the following language
is substituted:

       Adkins also points to Hummel’s testimony that during the same drug purchase, Adkins
       showed him a .32 caliber pistol and told him that he had carried the weapon during all his
       recent methamphetamine transactions. But since Adkins actually held and displayed this
       handgun, this evidence, like all the other evidence on which the jury could have based its
       conviction, qualified as evidence that Adkins “carried” a handgun as that term was defined
       in Muscarello. We therefore affirm the conviction on this count.
No. 00-1057                                                                                Page 2


        On consideration of the petition for rehearing and rehearing en banc filed on December 27,
2001 by counsel for Defendant-Appellant Adkins, all members of the original panel have voted to
DENY the petition for rehearing. No judge in regular active service has requested a vote on the
petition for rehearing en banc.

       Accordingly, IT IS ORDERED that rehearing and rehearing en banc are hereby DENIED.